Case 1:20-cv-24784-DPG Document 1 Entered on FLSD Docket 11/19/2020 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      IN ADMIRALTY

  CARL SCHROETER GMBH & CO KG a/s/o
  AMAZON PRODUCE NETWORK LLC
                                                            Case No.: 1:20cv24784
                      Plaintiff,

  against

  SEABOARD MARINE LTD., INC.

                  Defendant.
  _______________________________________/


                                           COMPLAINT

        Plaintiff, CARL SCHROETER GMBH & CO KG a/s/o Amazon Produce Network LLC.

 by and through its attorneys, Tomaselli & Co, as and for its Complaint, alleges upon information

 and belief as follows:

                                         JURISDICTION

        1.      This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

 Federal Rules of Civil Procedure. Jurisdiction is predicated upon 28 U.S.C. §1333 and the

 provisions contained in the Seaboard Marine bill of lading, which provides for jurisdiction in this

 District for cargo shipments that transit through the United States.

                                             PARTIES

        2.      At all material times, Carl Schroeter GmbH & Co KG (hereinafter “Carl Schroeter”

 or “Plaintiff”) was and is a corporation organized and existing by virtue of the laws of a foreign

 country with an office and place of business located at Martinistrasse 8-10, Bremen 28195,

 Germany, and is the subrogated underwriter of a consignment of Fresh Mangoes, as more

 specifically described below.
Case 1:20-cv-24784-DPG Document 1 Entered on FLSD Docket 11/19/2020 Page 2 of 7




        3.      At all material times, AMAZON PRODUCE NETWORK LLC (hereinafter

 “Amazon” or “Plaintiff”) was and is a limited liability company with an office and a place of

 business located at 2321 Industrial Way, Vineland, New Jersey 08360, and was the

 owner/consignee of a consignment of Fresh Mangoes, as more specifically described below.

        4.      At all material times, defendant, SEABOARD MARINE LTD., INC. (hereinafter

 “Seaboard” or "Defendant") was and is a corporation organized and existing by virtue of the laws

 of a Florida with an office and place of business located at 8001 Northwest 79th Avenue, Miami,

 Florida 33166, and at all relevant times, was and is still doing business within the jurisdiction of

 this Honorable Court as a common carrier of goods for hire.

        5.      Plaintiff brings this action on its own behalf and as agent and/or trustee on behalf

 of and for the interest of all parties who may be or become interested in the said consignments, as

 their respective interests may ultimately appear, and plaintiff is entitled to maintain this action.

                                        RELEVANT FACTS

        6.      On or about January 16, 2019, a consignment consisting of 5,600 Boxes of Fresh

 Mangoes, laden in refrigerated container SMLU 5440885, then being in good order and condition,

 was delivered to Seaboard and/or its agents in Paita, Peru by cargo shipper Sunshine Export S.A.C.

 The cargo was booked for transit on board the M/V ALIOTH in Paita destined for Philadelphia,

 Pennsylvania, all in consideration of an agreed upon freight, and in consideration of Seaboard

 maintaining a supply air temperature of 8.0⁰C at all times, all pursuant to Seaboard bill of lading

 SMLU5536559A dated January 16, 2019.

        7.      Thereafter the container was loaded on board the M/V ALIOTH on or about

 January 16, 2019, Seaboard bill of lading SMLU5536559A was issued and the vessel sailed for

 her intended destination.


                                                   2
Case 1:20-cv-24784-DPG Document 1 Entered on FLSD Docket 11/19/2020 Page 3 of 7




        8.      During transit, it was determined that reefer container SMLU 5440885 was having

 mechanical problems and had been delivering elevated supply air temperatures in excess of the

 contractually agreed temperatures. When the subject vessel arrived in the Dominican Republic,

 Seaboard opted to transload the cargo into reefer container TEMU 9467054.

        9.      The vessel arrived in Philadelphia on January 30, 2019 and container TEMU

 9467054 was discharged.

        10.     On January 31, 2019, the container and cargo were delivered to the cargo receiver.

        11.     At the time of delivery, it was confirmed that Seaboard had failed to maintain

 proper temperatures during transit.

        12.     As a result of the temperature abuse during transit, the consignment was not in the

 same good order and condition as when first received by defendant, but instead had suffered

 physical damage while in said defendant's care, custody and control.

        13.     The damage to the cargo was not the result of any act or omission of the plaintiff

 but, to the contrary, was due solely as the result of the negligence, fault, neglect, breach of contract

 of carriage, and bailment on the part of the defendant and/or its agents.

        14.     The fair market value of the consignment at destination was $39,200.00. Plaintiff

 was able to salvage the cargo for $15,446.54, resulting in cargo damages in the amount of

 $23,753.46.

        15.     As a result of the foregoing, Plaintiff suffered damages in the amount of

 $23,753.46.

        16.     At all times relevant hereto, a contract of insurance for property damage was in

 effect between Amazon and Carl Schroeter, which provided coverage for, among other things, loss

 or damage to the aforementioned consignment of Fresh Mangoes.



                                                    3
Case 1:20-cv-24784-DPG Document 1 Entered on FLSD Docket 11/19/2020 Page 4 of 7




        17.     Pursuant to the aforementioned contract of insurance between Amazon and Cargo

 Schroeter, monies have been expended on behalf of Amazon to the detriment of Carl Schroeter

 due to the damages sustained during transit.

        18.     As Carl Schroeter has sustained damages as a result of said expenditures,

 expenditures rightly the responsibility of defendant, Carl Schroeter has an equitable right of

 subrogation and is subrogated to the rights of its insured with respect to any and all claims for

 damages against the Defendant.

        19.     Amazon, in addition, assigned the deductible portions of the claim to Carl

 Schroeter.

        20.     By reason of the foregoing, Plaintiff has sustained losses which will be shown with

 specificity at trial, no part of which has been paid, although duly demanded, which are presently

 estimated to be $23,753.46.

                          AS AND FOR A FIRST CAUSE OF ACTION

        21.     Plaintiff repeats, reiterates and realleges each and every allegation set forth in

 paragraphs 1 through 20, inclusive, as if herein set forth at length.

        22.     Pursuant to the contract of carriage entered into by and between the parties, the

 Defendant owed contractual and statutory duties to the aforementioned cargo owner to carry, bail,

 keep and care for, protect and deliver the Plaintiff's cargo in the same good order and condition as

 at the time said Defendant first accepted custody and control of the goods.

        23.     The Defendant breached its contractual and statutory duties by failing to properly

 carry, bail, keep and care for, protect and deliver the Plaintiff's cargo in the same good order and

 condition as at the time said Defendant first accepted custody and control of the goods.




                                                   4
Case 1:20-cv-24784-DPG Document 1 Entered on FLSD Docket 11/19/2020 Page 5 of 7




        24.     As a direct and proximate result of said breach of contract by Defendant, the

 Plaintiff has suffered damages presently estimated to be no less than $23,753.46.

        25.     By reason of the foregoing, Plaintiff has sustained losses which will be shown with

 specificity at trial, no part of which has been paid, although duly demanded, which are presently

 estimated to be no less than $23,753.46.

                        AS AND FOR A SECOND CAUSE OF ACTION

        26.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

 paragraphs 1 through 20, inclusive, as if herein set forth at length.

        27.     At the time of the aforementioned incident, Defendant together with the entities it

 hired to act on its behalf, was acting as bailee of the aforementioned cargo and in its own capacity,

 or through its contractors, agents, servants, or sub-bailees, had a duty to safely and properly keep,

 care for and deliver the shipment in the same good order and condition as when entrusted to it.

 Defendant also had a duty to ensure that the services provided for the shipment were performed

 with reasonable care and in a non-negligent and workmanlike manner.

        28.     Defendant breached its duties and obligations as bailee by failing to properly carry,

 bail keep and care for, protect and deliver the Plaintiff's cargo in the same good order and condition

 as at the time said defendant first accepted custody and control of the goods.

        29.     As a direct and proximate result of said breach of contract by Defendant, the

 Plaintiff has suffered damages presently estimated to be no less than $23,753.46.

        30.     By reason of the foregoing, plaintiff has sustained losses which will be shown with

 specificity at trial, no part of which has been paid, although duly demanded, which are presently

 estimated to be no less than $23,753.46.




                                                   5
Case 1:20-cv-24784-DPG Document 1 Entered on FLSD Docket 11/19/2020 Page 6 of 7




                         AS AND FOR A THIRD CAUSE OF ACTION

         31.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

 paragraphs 1 through 20, inclusive, as if herein set forth at length.

         32.     The Defendant owed a duty to the Plaintiff to carry, bail, keep and care for, protect

 and deliver the aforementioned cargo in the same good order and condition as at the time said

 Defendant first accepted custody and control of the goods.

         33.     The Defendant breached and was negligent in exercising its duty to carry, bail, keep

 and care for, protect and deliver the Plaintiff's cargo in the same good order and condition as at the

 time said Defendant first accepted custody and control of the goods.

         34.     As a direct and proximate result of the negligent acts committed by Defendant, the

 Plaintiff has suffered damages presently estimated to be no less than $23,753.46.

         35.     By reason of the foregoing, plaintiff has sustained losses which will be shown with

 specificity at trial, no part of which has been paid, although duly demanded, which are presently

 estimated to be no less than $23,753.46.



 WHEREFORE, Plaintiff prays:

         1.     That process in due form of law may issue against Defendant citing it to appear and

 answer all and singular the matters aforesaid;

         2.      That judgment may be entered in favor of Plaintiff against Defendant for the

 amount of Plaintiff's damages in the amount of at least $23,753.46 plus interest and costs; and




                                                   6
Case 1:20-cv-24784-DPG Document 1 Entered on FLSD Docket 11/19/2020 Page 7 of 7




           3.   That this Court grant to Plaintiff such other and further relief as may be just and

 proper.

 Dated: Fort Lauderdale, Florida
        November 20, 2020


                                                     TOMASELLI & CO


                                                By: /s/ John J. Tomaselli
                                                     John J. Tomaselli
                                                     Florida Bar No. 872570
                                                    1500 Cordova Road, Ste 202
                                                    Ft. Lauderdale, FL 33316
                                                    Tel: 954-761-8004
                                                    Email: tcolaw@outlook.com

                                                     Attorneys for Plaintiff Carl Schroeter
                                                     GMBH & Co KG a/s/o Amazon Produce
                                                     Network LLC




                                                 7
